Citation Nr: 0503027	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  96-12 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation greater than 30 percent for 
migraines.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  


INTRODUCTION

The veteran served on active duty from October 1987 to June 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 decision by the Phoenix, 
Arizona, Regional Office of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran's claim 
for service connection for migraines at 10 percent disabling.       

In the course of the appeal, the Phoenix Regional Office 
hearing officer granted the veteran a 30 percent rating for 
migraines in a June 1997 decision.  The award was made 
effective from June 9, 1994.  The veteran continued his 
appeal of this issue.  

The veteran's claims file was later transferred to the 
Chicago, Illinois, VA Regional Office (RO).  

The Board remanded this matter in September 2000 and in 
August 2003 for further evidentiary development related, in 
pertinent part, to the veteran's service connection claim for 
migraines.  The Board finds that this matter is now ready for 
appellate review.  


FINDINGS OF FACT

1.	Before September 8, 2000 the veteran experienced 
approximately one to two migraines per month; his condition 
was not productive of severe economic inadaptability.  

2.	Since September 8, 2000 the veteran has experienced 
approximately three to six migraines per month, which is 
productive of severe economic inadaptability.    




CONCLUSIONS OF LAW

1.	The criteria for a disability rating in excess of 30 
percent for a migraine disorder before September 8, 2000 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2004).

2.	The criteria for a disability rating of 50 percent for a 
migraine disorder from September 8, 2000 have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.

In Pelegrini v. Principi, 18 Vet. App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

In this matter, the record indicates that the veteran has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In response to the veteran's original claim for service 
connection in November 1994, the RO granted the veteran 
service connection for a migraine disorder.  The RO then 
provided the veteran with a copy of the original rating 
decision dated in December 1994 setting forth the general 
requirements of the then-applicable law pertaining to his 
claim for service connection.  After the veteran expressed 
disagreement with the assigned disability evaluation in his 
notice of disagreement, the RO provided the veteran with the 
Statement of the Case in January 1996 which informed the 
veteran of disability evaluations for a migraine disorder.

The veteran was provided with a personal hearing before the 
RO in August 1996.  Based on information imparted at this 
hearing, the RO increased the veteran's evaluation to 30 
percent in a June 1997 Supplemental Statement of the Case.  
The RO provided the veteran with a copy of this document, 
which again informed the veteran of disability evaluations 
for migraine disorder.     

The Board remanded the veteran's claim for further 
evidentiary development in September 2000 and in August 2003.  

Following the September 2000 remand, the RO advised the 
veteran by letter dated in December 2000 that the veteran 
should submit to the RO evidence related to his migraine 
disorder.  In May 2002, the RO again provided the veteran 
with another Supplemental Statement of the Case informing the 
veteran of disability evaluations for migraine disorders.  

Following the August 2003 remand, the RO advised the veteran 
by letter dated in January 2004 of the evidence that would 
substantiate the veteran's claim for increased rating, and 
the responsibility for obtaining the evidence.  In August 
2004, the RO provided the veteran with another Supplemental 
Statement of the Case informing the veteran of disability 
evaluations for migraine disorders.  

Because the veteran had been continually apprised for 
multiple years of the laws and regulations pertaining to 
migraine disability ratings, and had been likewise apprised 
of the nature of substantiating evidence and his 
responsibility for obtaining it, the provisions of the VCAA 
as to notice have been satisfied.

The record further reflects that in an effort to ensure that 
all relevant evidence had been obtained within its previous 
notifications, the RO obtained the veteran's service medical 
records, VA medical records, and received from the veteran 
records reflecting private medical care.  Moreover, VA has 
afforded the veteran VA examinations for his migraine 
disorder since 1994.  38 U.S.C.A. § 5103A (a), (b) and (c).  
The claims file indicates records from relevant medical 
treatment were reviewed by the RO prior to its rating 
decision, Statement of the Case, and Supplemental Statements 
of the Case.              

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Given the extensive 
development undertaken by the RO and the fact that the 
veteran has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.

The Merits of the Claim for Increased Rating  

I.	Background

The veteran has consistently claimed entitlement to an 
increased rating since filing his timely notice of 
disagreement with the original rating decision of December 
1994.    

The veteran has stated that he experiences migraines on a 
regular basis which interfere with his capacity to function 
in ordinary activities.  To corroborate his claim, in June 
2001 the veteran submitted a letter from the Lead Supervisor 
at his former employer, 3COM Inc.  The 3COM officer stated 
that the veteran was an outstanding employee until back and 
migraine disorders interfered with his job duties.  The 
officer stated that, as a result, the company terminated the 
veteran's employment in September 2000.  

Moreover, on September 8, 2000, the veteran claimed in an 
email to the RO that he was then experiencing four to six 
migraines per month.  This claim differed from previous 
claims in which he claimed one to two migraines per month.  

In March 2004, the veteran underwent a Compensation and 
Pension Examination administered pursuant to the Board's 
August 2003 remand.  In the examination report, the examiner 
reported the veteran as stating that he experiences three to 
four migraines per month, each lasting approximately one 24-
hour period, and each causing nausea, vomiting, diarrhea, 
photophobia, lightheadedness, chills, and severe pain.  The 
veteran further stated that on the days he is experiencing a 
migraine, he is unable to function or do any activities of 
daily living other than bathroom activities.  The veteran 
stated that each day he experiences mild frontal headaches 
also.

The veteran reported to the examiner that though he had been 
prescribed multiple medications for symptoms associated with 
the migraines, due to negative symptoms associated with his 
liver, the medications had been discontinued.  

The examiner diagnosed the veteran with migraines of a 
frequency of three to four per month.  The examiner further 
stated that this disorder prevents the veteran from 
functioning four days per month.    

II.	Laws and Regulations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

Diagnostic Code 8100 provides disability evaluations for 
migraine disorders.  Thereunder, a 30 percent disability 
evaluation is warranted for migraine disorders with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  Migraine 
disorders with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent evaluation.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  


III.	Analysis

The evidence of record demonstrates that the veteran's 
migraines are very frequent, completely prostrating, and 
prolonged.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The March 2004 medical diagnosis shows that the veteran 
frequently experiences migraines.  This diagnosis is 
consistent with the veteran's repeated claims since September 
2000 to having three to six migraines per month.  The 
evidence of record also demonstrates that these migraines 
incapacitate the veteran.  He has consistently stated since 
1992, when he first reported migraines while in service, that 
his migraines cause him nausea, vomiting, diarrhea, 
photophobia, lightheadedness, chills, and such pain severe 
pain that he is unable to conduct ordinary daily activities.  

The evidence has also demonstrated that the veteran's 
migraines are productive of severe economic inadaptability.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The March 2004 examination shows that the veteran is 
incapable of functioning in a work environment while 
experiencing migraines.  The letter from 3COM supports his 
claim that he has been unable to work since his termination 
from 3COM in September 2000.  And as recent at September 
2002, in his Veteran's Application for Increased Compensation 
Based on Unemployability, the veteran has maintained an 
inability to work due in part to his migraines.  

Evidence showing the severity of the migraine disorder, and 
evidence of economic impact, is uncontested.  In the absence 
of evidence to the contrary, the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria required for a 50 percent disability rating under 
Diagnostic Code 8100.  38 C.F.R. § 4.7.   

As the veteran is appealing the original assignment of the 
rating for his migraine disability, the severity of the 
veteran's disability is to be considered during the entire 
appeal period starting from the initial assignment of the 
disability rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  As the veteran has reported consistent 
symptomatology warranting a 50 percent rating since his 
September 8, 2000 statement to the RO, the Board finds that 
the 50 percent evaluation should be awarded from that date.  
The fact that 3COM terminated the veteran's employment in 
September 2000, near the time of his September 8, 2000 
statement, supports the assignment of a 50 percent evaluation 
for that date.    

The Board finds that a 30 percent evaluation under Diagnostic 
Code 8100 is warranted from June 9, 1994 until September 8, 
2000.  The Board bases this finding on evidence of record 
showing that during this period the veteran had the capacity 
to function in a work environment and experienced migraines 
on a less frequent basis.  In particular, the Board notes 
that during this period the veteran maintained employment or 
attended school full time.  The Board also notes that, as the 
veteran testified in his August 1996 personal hearing, he 
experienced two migraines per month during this period rather 
than the three to six migraines per month he later claimed.  
Fenderson.     

As the 50 percent initial rating assigned herein, itself, is 
recognition that the veteran's industrial capability is 
impaired (see Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993)), there simply is no basis for referral of the claim 
for assignment of any higher evaluation on an extra-schedular 
basis.  38 C.F.R. § 3.321(b)(1).  There is no showing that 
the veteran's migraine disability, alone, is so exceptional 
or unusual, with such related factors as marked interference 
with employment (beyond that contemplated in the assigned 
evaluation), or frequent periods of hospitalization, so as to 
render impractical the application of the regular schedular 
criteria.  The Board is therefore not required to refer this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).








ORDER

Entitlement to an evaluation in excess of 30 percent for a 
migraine disorder before September 8, 2000 is denied.  

Entitlement to a 50 percent evaluation for a migraine 
disorder from September 8, 2000 is granted, subject to 
controlling regulations affecting the payment of monetary 
awards.  



                         
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


